Citation Nr: 1032372	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a heart condition, to 
include mitral valve prolapse or a cardiac disorder manifested by 
chest pain.

2.  Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected type II diabetes mellitus (diabetes).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1964 to February 
1990.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of November 1990 and March 2009 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO). 

Before proceeding to the merits of each claim, a review of the 
tortuous history of the Veteran's claim for service connection 
for a heart condition is instructive.  In a September 1990 
letter, the Veteran stated that an earlier rating decision had 
not considered his claim for residuals of two in-service heart 
attacks.  This letter thus serves as the first manifestation of 
the claim before the Board today.  The RO denied the Veteran's 
claim in November 1990, finding no evidence that the Veteran 
suffered two heart attacks in service.  The Veteran filed a 
timely Notice of Disagreement in May 1991.  The RO issued a 
Statement of the Case in August 1991.  The Veteran then underwent 
a VA examination, and the RO issued a Supplemental Statement of 
the Case in August 1992.  The case was never delivered to the 
Board, and no further action was taken at that time.

In January 2000, the Veteran filed a claim seeking service 
connection for mitral valve prolapse.  This claim was denied in a 
June 2000 rating decision.  Following the passage of the Veterans 
Claims Assistance Act, the RO reconsidered the Veteran's claim in 
an August 2001 rating decision.  The Veteran took no action with 
regard to these claims.

In March 2003, the Veteran's claims were finally brought before 
the Board.  The Board found no evidence that the Veteran had ever 
suffered a myocardial infarction, so it denied the Veteran's 
claim for service connection for residuals of a heart attack.  In 
that same decision, however, the Board determined that the 
Veteran's later claim for service connection for mitral valve 
prolapse related to his earlier claim for service connection for 
residuals of a heart attack.  The Board thus recharacterized the 
issue from the Veteran's original filing to reflect his later 
claim for service connection, and the issue became "entitlement 
to service connection for mitral valve prolapse or a heart 
condition manifested by chest pain."  As no Statement of the 
Case had been issued for this particular issue, the Board 
remanded the Veteran's claim so that such action could be taken.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The RO issued a Statement of the Case in March 2005, and the 
Veteran promptly filed a Substantive Appeal.  In that appeal, the 
Veteran stated that he wished to testify in a hearing at the 
local office.  In a June 2005 letter, the Veteran stated that he 
no longer desired to testify in such a hearing, and the case then 
returned to the Board.  The Board issued a decision in October 
2007 denying service connection for mitral valve prolapse or a 
cardiac disorder manifested by chest pain.  

The Veteran appealed this decision to the Court of Appeals for 
Veterans Claims (Court).  In a March 2010 decision, the Court 
vacated the Board's October 2007 decision and remanded the case 
to the Board.  The Court found that while previous VA 
examinations had determined that the Veteran was not suffering 
from mitral valve prolapse, these examinations "did not address 
whether any cardiac disorder, other than myocardial infarction or 
hypertension, was present."  

The Board recognizes that where a case has been remanded to the 
Board, the order of the Court constitutes the law of the case, 
and the Board is bound to follow the Court's mandate.  See 
Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  In order to 
comply with the Court's instruction, and in an effort to end the 
confusion and delay in deciding this case, the Board has 
recharacterized the issue from "entitlement to service 
connection for mitral valve prolapse or a cardiac disorder 
manifested by chest pain" to "entitlement to service connection 
for a heart condition.  

The issue of entitlement to service connection for a heart 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

Though the Veteran is on a restricted diet, has regulation of 
activities, and uses an oral hypoglycemic agent, he does not use 
insulin to regulate his diabetes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.119, 
Diagnostic Code (DC) 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, where service connection has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

A review of the history of the Veteran's claim is instructive.  
The Veteran first sought service connection for his diabetes in 
October 2001.  The RO granted service connection in a July 2002 
rating decision, assigning a 20 percent rating.  The RO changed 
the effective date of the Veteran's award to May 8, 2001 in an 
April 2004 rating decision.  See Liesegang v. Sec'y of Veterans 
Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  

The Veteran filed a claim seeking an increased rating for his 
diabetes in October 2008.  After he underwent a VA diabetes 
examination in December 2008, the RO issued a rating decision in 
March 2009 that left the Veteran's rating unchanged.  The Veteran 
filed a timely Notice of Disagreement, and the RO issued a 
Statement of the Case in December 2009.  The Veteran filed a 
timely Substantive Appeal, and the RO then issued a Supplemental 
Statement of the Case in January 2010.  

Type II diabetes mellitus is evaluated under 38 C.F.R § 4.119a, 
Diagnostic Code 7913.  Under that code, the 20 percent rating 
assigned contemplates diabetes mellitus requiring insulin and a 
restricted diet, or requiring the use of an oral hypoglycemic 
agent and restricted diet.  A higher 40 percent rating is 
warranted for diabetes requiring insulin, restricted diet, and 
regulation of activities.  Id.  

A 60 percent rating is warranted for requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  Id.  

A 100 percent rating is warranted for requiring more than one 
daily injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.  

Here, the Veteran contends that since his diet is restricted, his 
activities are regulated, and he uses an oral hypoglycemic agent, 
he meets the criteria for a 40 percent rating.  For the reasons 
that follow, however, the Board concludes that the criteria for a 
40 percent rating have not been met.  

The Veteran underwent a VA diabetes examination in December 2009.  
The Veteran stated that he was on a diabetic diet and walked 
regularly.  The Veteran denied any hypoglycemic or ketoacidotic 
episodes.  The Veteran denied suffering from any numbness or 
tingling in his hands.  While he stated that he does have 
occasional tingling in his feet, he did not have any numbness. 

Upon examination, the examiner noted that the Veteran walked with 
a normal gait with no assistive devices.  Sensation was normal in 
both the upper and lower extremities bilaterally.  The Veteran 
was noted to have full strength in the upper and lower 
extremities bilaterally.  Though the Veteran had calluses on the 
heel of his left foot, his right foot was unremarkable.  The 
examiner noted no ulcerations or skin breakdowns on the Veteran's 
feet.  The Veteran's toenails were intact.  The Veteran did note 
edema in the Veteran's ankles bilaterally, but he did not 
attribute this edema to the Veteran's diabetes.  The examiner 
concluded that the Veteran suffers from type II diabetes 
mellitus, treated with three oral hypoglycemic agents and daily 
Byetta injections.  

While records of the Veteran's outpatient VA treatment have been 
associated with the claims folder, this evidence does not affect 
the Board's decision greatly.  The majority of the evidence 
details the Veteran's mental health treatment.  To the extent 
that these records do mention the Veteran's treatment for 
diabetes, they are notable only for the fact that they do not 
mention that he requires insulin.  

Also associated with the claims file are the records and opinions 
of the Veteran's doctor, Thaddeus Bell, MD.  A review of the 
treatment records from Dr. Bell does not reveal that he has 
required the Veteran to use insulin to control his diabetes.  
Indeed, treatment records from January to June of 2008 
specifically refer to the Veteran as a non-insulin dependent 
diabetic.  

Dr. Bell has also written three letters to VA, but none of these 
state that control of the Board's diabetes requires insulin.  In 
October 2008, Dr. Bell wrote that the Veteran's diabetes required 
oral medication, a restricted diet, and regulation of activities.  
In an April 2009 letter, Dr. Bell stated that the Veteran had 
been treated with oral hypoglycemic agents.  When the Veteran's 
diabetes was no longer in control, Dr. Bell stated that he added 
Byetta to the Veteran's treatment regimen.  The Board notes that 
while Byetta is a medication used to control diabetes, it is not 
insulin.  In a December 2009 letter, Dr. Bell stated that, per 
his recommendations, the Veteran's daily activities have been 
regulated.  

The fact that the Veteran's diabetes does not require the use of 
insulin ultimately precludes his being awarded a rating in excess 
of 20 percent.  Again, a 40 percent rating is assigned for 
diabetes requiring insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, DC 7913.  Here, though the 
Veteran follows a restricted diet and has regulated activities, 
the medical evidence consistently reflects that he does not 
require insulin and has not used it to treat his diabetes.  Use 
of insulin is a necessary element for the 40 percent rating; the 
fact that the Veteran has not been required to use insulin thus 
precludes his being assigned this increased rating.  As each of 
the ratings in excess of 40 percent similarly requires evidence 
of insulin use, ratings above 40 percent are also not warranted.  
Also, as the Veteran's disability has remained consistent over 
the appeals period, staged ratings are not appropriate.

In his December 2009 Substantive Appeal, the Veteran stated that 
he uses insulin to treat his diabetes.  While the Veteran is 
certainly competent to state what medications he uses to treat 
his diabetes, his statement that he is using insulin is 
outweighed by the many medical records to the contrary.  

The Board has also considered whether the Veteran is eligible for 
separate ratings for the resultant side effects of his diabetes, 
but determines that no such ratings are warranted.  The Board 
notes that the Veteran was granted both service connection and 
special monthly compensation for erectile dysfunction secondary 
to his diabetes in a November 2009 rating decision.  The Veteran 
has also been service connected for residuals of a bunionectomy 
and heel spurs in his left foot, and heels spurs with callus in 
his right.  The December 2008 VA examination noted that the 
Veteran suffered from edema in his ankles.  The examiner did not 
attribute this edema to the Veteran's diabetes, nor did he 
diagnose the Veteran as suffering from a specific disability with 
regard to this edema.  The examiner did not report the Veteran to 
be suffering from any other disabilities secondary to his 
diabetes.  A July 2009 VA ophthalmology note reflects that the 
Veteran is not suffering from retinopathy.  Absent any medical 
evidence that the Veteran is currently suffering from separate 
conditions secondary to his service-connected diabetes, the Board 
concludes that no such separate ratings are warranted.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  As outlined by the Court, the Board uses 
a three-step inquiry to determine whether an extraschedular 
rating is warranted; "initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code includes 
the specific manifestations of the Veteran's diabetes, namely his 
regulation of activities, restricted diet, and use of oral 
hypoglycemic agents.  The Veteran has been service connected for 
those conditions that are secondary to his diabetes.  The 
Veteran's pattern of disability is thus contemplated in the 
applicable rating criteria.  The first Thun criterion is thus 
satisfied, and the Board concludes that an extraschedular 
evaluation is thus not appropriate in this case.

Again, as the Veteran's treatment of his diabetes does not 
require the use of insulin, the Board concludes that the criteria 
for a rating in excess of 20 percent for diabetes have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.41, 4.119, DC 7913.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2008, prior to the initial RO 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  This letter 
further provided the Veteran with the specifics of the applicable 
Diagnostic Code and explained what evidence would be required to 
merit an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008), vacated sub. nom. Vazquez-Flores v. 
Shinseki, Nos. 2008-7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. 
Sept. 4, 2009).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to timing and content.

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, his post-service VA treatment records, and 
records of his private treatment.  The Veteran underwent a VA 
compensation and pension examination in December 2008.  The Board 
notes that the evidence already of record is adequate to allow 
resolution of the appeal.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

A rating in excess of 20 percent for the Veteran's service-
connected diabetes is denied.  


REMAND

Again, in a March 2010 decision, the Court of Appeals for 
Veterans Claims vacated an earlier October 2007 Board decision 
and remanded the Veteran's claims for proceedings consistent with 
its decision.

In its March 2010 decision, the Court concluded that a 2004 VA 
examination did not comply with the Board's remand instructions, 
as the examiner "did not address whether any cardiac disorder, 
other than myocardial infarction or hypertension, was present."  
The Veteran's claim thus must be remanded in order to secure an 
examination that complies with the Court's instructions. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an examination before a VA cardiologist 
or a physician with the appropriate expertise 
in diagnosing heart conditions.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

The examiner is asked to provide an opinion 
as to whether the Veteran is currently 
suffering from any heart condition other than 
hypertension.  After reviewing the Veteran's 
claims file, the examiner is also asked to 
state whether the Veteran has suffered from a 
heart condition other than hypertension at 
any time since September 1990.  If the 
examiner finds that the Veteran is currently 
or has previously suffered from a heart 
condition, he/she is first asked to identify 
the specific heart disorder(s) and then asked 
to provide an opinion as to its etiology of 
such disorder.  The examiner should 
specifically state whether it is at least as 
likely as not that the Veteran's heart 
condition was incurred in his active service, 
or is otherwise related to service.  In this 
regard, the examiner must take into account 
the Veteran's reported symptoms he claims to 
have had in service.

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  Rather, 
it means that the weight of the medical 
evidence both for and against causation is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against causation. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.  

Since it is important "that each disability 
be viewed in relation to its history," 38 
C.F.R. § 4.1, copies of all pertinent records 
in the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should specifically state that he 
reviewed this information. 

2.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


